Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 1/7/22 in response to the Office Action of 8/10/21 are acknowledged and have been entered.
	Claims 68-73, 76-82, and 85 are pending.
	Claims 68, 69, 76-78, and 85 have been amended by Applicant.
	Claims 68-73, 76-82, and 85 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Objections Withdrawn
	The objection to the title is withdrawn.

Rejections Withdrawn
	The rejection under 35 U.S.C. 101 is withdrawn.

Response to Arguments

Claim Rejections - 35 USC § 103
s 68, 69, 72, 73, 77, 78, 81, and 82 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Stahl et al (Cancer Research, 2004, 64: 7002-7010; 2/26/20 IDS) in view of Sharma et al (Clin Cancer Res, 2009, 15(5): 1674-1685).
Stahl et al teaches Akt3 protein promotes cell survival and tumor development in melanomas (Abstract, in particular). Stahl et al further teaches levels of active Akt3 increase progressively during melanoma tumor progression, with highest levels present in advanced-stage melanomas (Abstract, in particular). Stahl et al further teaches a method comprising detecting Akt3 level and activity by contacting a sample with a reagent that specifically binds Akt3 protein and detecting the level and activity of Akt3 in the sample as compared to a control (Figures 22 and 3, in particular).  Stahl et al teaches 60% of metastatic melanoma tumors exhibit elevated Atk3 expression (Figure 3, in particular). Stahl et al further identifies Akt3 as a selective target in melanoma tumor progression and that targeted decrease of Akt3 activity stimulates apoptotic signaling, which reduces cell survival, and inhibits melanoma tumor development (page 7002 and Figure 5, in particular). Detecting elevated levels of Akt3 by Stahl et al is equivalent to “detecting an occurrence of EMT” and a sample of Stahl et al with elevated levels of Akt3 is equivalent to a sample with an “increased level of EMT”, as recited by the instant claims.
Stahl et al does not specifically teach administering an effective amount of a therapeutic to a subject diagnosed with increased risk of cancer due to an increase in Akt3.  However, these deficiencies are made up in the teachings of Sharma et al.
Sharma et al teaches methods of treating subjects with melanoma comprising administering therapeutically effective amounts of isoselenocyanate therapeutics 
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat subjects with a melanoma having elevated Akt3 protein level and activity comprising detecting the level and activity of Akt3 in samples from the subjects (as taught by Stahl et al), classifying those subjects with samples having elevated level and activity of Akt3 as compared to controls as having increased risk of tumor progression, and administer a therapeutically effective amount of the therapeutics of Sharma et al to those subjects with elevated Akt3 protein level and activity because Stahl et al identifies Akt3 as a marker of tumor progression whose activity and level is elevated in some melanomas and the therapeutics of Sharma et al therapeutically treat melanoma by targeting Akt3.
Classifying those subjects with elevated level and activity of Akt3 as having increased risk of tumor progression of the combined method is equivalent to diagnosing the subjects with increased risk of cancer when the level of EMT is increased in the sample as compared to a reference level, as recited by the claims.
As evidenced by the instant specification, Akt3 protein comprises instant SEQ ID NO:1 or SEQ ID NO:2 (as recited by claim 73).
As evidenced/defined by the instant specification (line 4 on page 8 of the instant specification, in particular), detecting elevated levels of Akt3 by Stahl et al (and by the combined method) is equivalent to “detecting an occurrence of EMT” and a sample of Stahl et al (and of the combined method) with elevated levels of Akt3 is equivalent to a sample with an “increased level of EMT”.

In the Reply of 1/7/22, Applicant argues cited references do not teach or suggest a method to detect occurrence of EMT in a sample. Applicant further argues cited references do not teach or suggest using Akt3 as a biomarker for the occurrence of EMT to select subjects to be treated with an Akt3 inhibitor. Applicant further argues cited references do not teach or suggest using Akt3 as a biomarker for occurrence of EMT to select subjects to be treated with an Axl inhibitor. 
The amendments to the claims and the arguments found in the Reply of 1/7/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited references do not teach or suggest a method to detect occurrence of EMT in a sample, the examiner disagrees. Detecting elevated levels of Akt in a sample by the method of Stahl et al is equivalent to detecting an occurrence of EMT in a sample. The claims are read in light of the specification. The instant specification discloses an increase in expression or activity of Akt3 indicates the occurrence of EMT (line 4 on page 8, in particular). Therefore, as defined by the instant specification, detecting elevated levels of Akt in a sample by the method of Stahl et al (and by the method rendered obvious by the combined references to detect Akt3 as a marker of tumor progression whose level is elevated in some melanomas and that is targeted by the therapeutics of Sharma et al to therapeutically treat melanoma) is equivalent to detecting an occurrence of EMT in a sample.
In regards to the argument that cited references do not teach or suggest using Akt3 as a biomarker for the occurrence of EMT to select subjects to be treated with an Akt3 inhibitor, the 
In regards to the argument that cited references do not teach or suggest using Akt3 as a biomarker for occurrence of EMT to select subjects to be treated with an Axl inhibitor, the instant claims do not require treatment with an Axl inhibitor. 

Claim Rejections - 35 USC § 103
Claims 68, 69, 70, 71, and 77-80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakatani et al (JBC, 1999, 274(31): 21528-21532; 2/26/20 IDS) in view of Sharma et al (Clin Cancer Res, 2009, 15(5): 1674-1685).
Nakatani et al teaches both Akt3 enzymatic activity and Akt3 mRNA are elevated in breast cancer cell lines and tumors that lack ER as well as prostate cancer cell lines that are androgen-insensitive (page 21528, in particular). Nakatani et al concludes these results indicate that Akt3 may contribute to the more aggressive clinical phenotype of these hormone-unresponsive breast and prostate carcinomas (page 21528, in particular). Nakatini et al further teaches a method comprising detecting Akt3 mRNA level by contacting a sample with a reagent 
Nakatani et al does not specifically teach administering an effective amount of a therapeutic to a subject diagnosed with increased risk of cancer due to an increase in Akt3.  However, these deficiencies are made up in the teachings of Sharma et al.
Sharma et al teaches methods of treating subjects with cancer comprising administering therapeutically effective amounts of therapeutics that specifically inhibit Akt3 (Figure 3, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat subjects with a breast cancer having elevated Akt3 mRNA comprising detecting the level of Akt3 mRNA in samples from the subjects (as taught by Nakatani et al), classifying those subjects with samples having elevated Akt3 mRNA as compared to controls as having increased risk of resistance to chemotherapeutic treatments, and administer therapeutically effective amounts of therapeutics that target Akt3 in combination with apoptosis-inducing chemotherapeutics to those subjects with elevated Akt3 mRNA because Nakatani et al teaches that the ability of Akt to inhibit apoptosis induced by a wide variety of agents could make tumors with high Akt3 levels more resistant to chemotherapeutic treatments and the 
Classifying those subjects with elevated level of Akt3 mRNA as having increased risk of resistance to chemotherapeutic treatments is equivalent to diagnosing the subjects with increased risk of cancer when the level of EMT is increased in the sample as compared to a reference level, as recited by the claims.
As evidenced by the instant specification, Akt3 mRNA encodes a protein that comprises instant SEQ ID NO:1 or SEQ ID NO:2 (as recited by claim 71).
As evidenced/defined by the instant specification (line 4 on page 8 of the instant specification, in particular), detecting elevated levels of Akt3 by Nakatani et al (and by the combined method) is equivalent to “detecting an occurrence of EMT” and a sample of Nakatani et al (and of the combined method) with elevated levels of Akt3 is equivalent to a sample with an “increased level of EMT”.
 Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 1/7/22, Applicant argues cited references do not teach or suggest EMT or a method to detect a level of EMT in a sample. 
The amendments to the claims and the arguments found in the Reply of 1/7/22 have been carefully considered, but are not deemed persuasive. Detecting elevated levels of Akt in a sample by the method of Nakatani et al is equivalent to detecting an occurrence of EMT in a sample. The claims are read in light of the specification. The instant specification discloses an increase in expression or activity of Akt3 indicates the occurrence of EMT (line 4 on page 8, in .

Double Patenting
Claims 68-73, 76-82, and 85 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10317405. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to species of the instant claims.
	In the Reply of 1/7/22, Applicant requests this rejection be held in abeyance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.